 



 
Exhibit 10.3
 
ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD

 
SECOND AMENDED AND RESTATED 2001 EMPLOYEE STOCK OPTION PLAN
 
1.  Purpose.  As of May 8, 2008 (the “Second Amendment and Restatement Effective
Date”), the Allied World Assurance Company Holdings, Ltd Amended and Restated
2001 Employee Stock Option Plan was amended and restated and renamed the Allied
World Assurance Company Holdings, Ltd Second Amended and Restated 2001 Employee
Stock Option Plan (the “Plan”). The purpose of the Plan is to advance the
interest of Allied World Assurance Company Holdings, Ltd (“Allied World”) and
its subsidiaries (collectively, the “Company”) by providing certain Key Persons
(as defined below) with the opportunity to acquire a proprietary interest in the
success of the Company, to enhance the long-term performance of the Company, as
well as to attract people with training, experience and ability to the Company
and its subsidiaries and affiliates.
 
2.  Definitions of Certain Terms.
 
(i) “Award” means a stock option granted pursuant to the Plan, including Prior
Grants. Stock options granted under the Plan are not intended to qualify as
“incentive stock options” meeting the requirements of Section 422 of the Code.
 
(ii) “Award Agreement” means the written document by which each Award is
evidenced.
 
(iii) “Board” means the Board of Directors of Allied World.
 
(iv) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.
 
(v) “Committee” has the meaning set forth in Section 3.a.
 
(vi) “Common Shares” means the common shares of Allied World.
 
(vii) “Covered Person” has the meaning set forth in Section 3.c.
 
(viii) “Fair Market Value” means, with respect to a Common Share on any day, the
fair market value as determined in accordance with a valuation methodology
approved by the Committee and consistent with the requirements of Section 409A
of the Code, or if there is a public market for the shares on such date, the
closing price of the Common Shares on such stock exchange on which the shares
are principally trading on the date in question, or, if there were no sales on
such date, on the closest preceding date on which there were sales of shares.
 
(ix) “Key Persons” means officers, directors, employees (including prospective
employees), consultants and others who may perform services for the Company. For
purposes of the Plan, if a Key Person provides services to the Company in a
non-employee capacity, references herein to “employee” shall instead refer to
“service provider” and references herein to “employment” or similar terms shall
instead refer to “service” or similar terms.
 
(x) “Prior Grants” means stock options and warrants granted prior to the Second
Amendment and Restatement Effective Date under previous versions of the Plan.
 
3.  Administration.
 
a. Except as otherwise provided herein, the Plan shall be administered by a
committee (the “Committee”) of the Board to be drawn solely from members of the
Board who are not and have not been officers of the Company. The Committee is
authorized, subject to the provisions of the Plan, to establish such rules and
regulations as it deems necessary for the proper administration of the Plan and
to make such determinations and interpretations and to take such action in
connection with the Plan and any Award granted hereunder as it deems necessary
or advisable. All determinations and interpretations made by the Committee shall
be final, binding and conclusive on all grantees and on their legal
representatives and beneficiaries. The Committee shall have the authority, in
its absolute discretion, to determine which Key Persons shall receive Awards,
the time when Awards shall be issued, the terms of


1



--------------------------------------------------------------------------------



 



such Awards and the number of shares for which Awards shall be issued; provided,
however, that the Board shall have the sole authority to make such
determinations with respect to Awards, if any, to be issued to the members of
the Committee. Unless otherwise expressly provided in the Plan or an Award
Agreement, the Committee shall have the authority, in its absolute discretion,
to (i) amend any outstanding Award Agreement in any respect, subject to the
consent of any grantee where the rights of the grantee of such Award are
adversely affected, including, without limitation, to accelerate the time or
times at which the Award becomes vested, unrestricted or may be exercised, waive
or amend any restrictions or conditions set forth in such Award Agreement, or
impose new restrictions and conditions, or reflect a change in the grantee’s
circumstances; and (ii) determine whether, to what extent and under what
circumstances and method or methods (A) Awards may be (1) settled in cash,
Common Shares, other securities, other Awards or other property or (2) canceled,
forfeited or suspended, (B) Common Shares, other securities, other Awards or
other property, and other amounts payable with respect to an Award may be
deferred either automatically or at the election of the grantee thereof or of
the Committee and (C) Awards may be settled by the Company or any of its
designees. Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards
(including grants to members of the Board who are not employees of the Company)
or administer the Plan, in which case the Board shall have all of the authority
and responsibility granted to the Committee herein.
 
b. Actions of the Committee may be taken by the vote of a majority of its
members. The Committee may allocate among its members and delegate to any person
who is not a member of the Committee any of its powers, responsibilities or
duties in accordance with applicable law.
 
c. No member of the Board or the Committee or any employee of the Company (each
such person a “Covered Person”) shall have any liability to any person
(including any grantee) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by Allied World against
and from any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement and
against and from any and all amounts paid by such Covered Person, with Allied
World’s approval, in settlement thereof, or paid by such Covered Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Covered Person, provided that Allied World shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and, once
Allied World gives notice of its intent to assume the defense, Allied World
shall have sole control over such defense with counsel of Allied World’s choice.
The foregoing right of indemnification shall not be available to a Covered
Person to the extent that a court of competent jurisdiction in a final judgment
or other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s fraud or dishonesty.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which Covered Persons may be entitled under Allied
World’s Memorandum of Association or Bye-laws, as a matter of law, or otherwise,
or any other power that Allied World may have to indemnify such persons or hold
them harmless.
 
4.  Common Shares Available for Awards; Adjustments.
 
a. Common Shares Available for Awards.  The total number of Common Shares that
may be issued pursuant to Awards granted under the Plan shall not exceed four
million (4,000,000) Common Shares (the “Maximum Number”) as adjusted pursuant to
the provisions of Section 4.b. Common Shares issued upon exercise of Prior
Grants shall count against the Maximum Number. Awards may be granted to Key
Persons in such number and at such times during the term of this Plan as the
Committee or the Board shall determine; provided, however, that during any time
that the Company is subject to Section 162(m) of the Code, the maximum number of
Common Shares with respect to which Awards may be granted to any individual in
any one year shall not exceed the maximum number of Common Shares available for
issue hereunder, as such number may change from time to time. Shares granted
pursuant to this Plan may be authorized but unissued Common Shares or authorized
and issued Common Shares held by the Company or acquired by the Company for the
purposes of the Plan. If any Award granted under this Plan or any Prior Grant is
forfeited or otherwise terminates or is canceled without the delivery of Common
Shares, then the Common Shares covered by such forfeited, terminated or canceled
Award or Prior Grant shall again become available for transfer pursuant to
Awards granted or to be granted under this Plan. Without


2



--------------------------------------------------------------------------------



 



affecting the number of Common Shares reserved or available hereunder, the
Committee may authorize under the Plan the issuance of Awards or the assumption
of awards granted under plans of other entities in connection with any
amalgamation, merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate, and
any other applicable laws or stock exchange rules.
 
b. Capitalization Adjustments.  The aggregate number of Common Shares which may
be granted or purchased pursuant to Awards granted hereunder, the number of
Common Shares covered by each outstanding Award, and the price per share thereof
in each such Award shall be equitably and proportionally adjusted or
substituted, as determined by the Committee in good faith and in its sole
discretion, as to the number, price or kind of Common Shares or other
consideration subject to such Awards or as otherwise determined by the Committee
in good faith to be fair and equitable (i) in the event of changes in the
outstanding Common Shares or in the capital structure of the Company by reason
of stock dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges or other
relevant changes in capitalization occurring after the date of grant of any such
Award; (ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, participants in the
Plan; or (iii) for any other reason which the Committee determines, in its sole
discretion and acting in good faith, to otherwise warrant equitable adjustment.
 
c. Corporate Events.  Notwithstanding subsection (b) above, in the event of
(i) a merger, amalgamation or consolidation involving the Company in which the
Company is not the surviving corporation; (ii) a merger, amalgamation or
consolidation involving the Company in which the Company is the surviving
corporation but the holders of Common Shares receive securities of another
corporation and/or other property, including cash; (iii) the sale of greater
than fifty percent (50%) of the securities of the Company entitled to vote in
the election of directors to the Board; or (iv) the reorganization or
liquidation of the Company (each, a “Corporate Event”), in lieu of providing the
adjustment set forth in subsection (b) above, the Committee may, in its
discretion, provide that all outstanding Awards shall terminate as of the
consummation of such Corporate Event, and either (x) accelerate the
exercisability of, and cause all vesting restrictions to lapse on, all
outstanding Awards to a date at least ten days prior to the date of such
Corporate Event, such that holders may exercise all such Awards prior to the
Corporate Event, or (y) provide that holders of Awards will receive a payment in
respect of cancellation of their Awards based on the amount of the per share
consideration being paid for the Common Shares in connection with such Corporate
Event less the applicable exercise price. Payments to holders pursuant to the
preceding sentence shall be made in cash, or, in the sole discretion of the
Committee, in such other consideration necessary for a holder of an Award to
receive property, cash or securities as such holder would have been entitled to
receive upon the occurrence of the transaction if the holder had been,
immediately prior to such transaction, the holder of the number of Common Shares
covered by the Award at such time.
 
d. Fractional Shares.  Any such adjustment may provide for the elimination of
any fractional share which might otherwise become subject to an Award.
 
5.  Eligibi1ity.  Awards under the Plan may be made to such Key Persons as the
Committee may select in its discretion.
 
6.  Grant of Awards.  The Committee is authorized to grant Awards only in the
form of stock options to purchase Common Shares from the Company, to such Key
Persons, in such amounts and subject to such terms and conditions, as the
Committee shall determine in its discretion.
 
7.  Terms and Conditions of Award Agreements.  Each Award granted under the Plan
shall be evidenced by a written document which shall contain such provisions and
conditions as the Committee deems appropriate. By accepting an Award pursuant to
the Plan, a grantee thereby agrees that the Award shall be subject to all of the
terms and provisions of the Plan and the applicable Award Agreement. All Awards
granted under the Plan shall be subject to the following terms and conditions:
 
a. Exercise Price.  The exercise price per share with respect to each Award
shall be determined by the Committee or the Board but shall not be less than
100% of the Fair Market Value of the Common Shares on the date the Award is
granted.


3



--------------------------------------------------------------------------------



 



b. Term of Award.  In no event shall any Award be exercisable after the
expiration of 10 years from the date on which the Award is issued.
 
c. Termination of Employment.  Except as otherwise provided by the Committee or
the Board, no part of any Award issued to an employee (including an officer) may
be exercised after the termination of his or her employment with the Company,
except that:
 
(i) if such termination of employment is on or after the date the employee
attains age sixty-five (65) or due to disability or death, any portion of an
Award, whether or not exercisable at the time of such termination, may be
exercised by the grantee (or in case of death by the person or persons to whom
the grantee’s rights under such Award are transferred by will or the laws of
descent and distribution) at any time within the term of the Award; and
 
(ii) if such termination of employment is not at or after normal retirement age
or due to disability or death, any portion of an Award may be exercised by the
grantee within 90 days after such termination, but only to the extent such Award
was exercisable at the time of such termination, and any portion of such Award
that remains unvested at the time of such termination shall terminate and no
longer be exercisable at any time.
 
8.  Term of Plan.  The Plan shall terminate on, and no Awards shall be issued
pursuant to the Plan after, May 8, 2018; provided, however, that Awards granted
theretofore may extend beyond such date and the terms and conditions of the Plan
shall continue to apply thereto.
 
9.  Termination or Amendment of Plan.  The Board may at any time terminate the
Plan with respect to any Common Shares of Allied World not at the time subject
to an Award, and may from time to time alter or amend the Plan or any part
thereof. Unless otherwise determined by the Board, shareholder approval of any
suspension, discontinuance, revision or amendment shall be obtained only to the
extent necessary to comply with any applicable law or stock exchange listing
requirement; provided, however, that unless approved by the Company’s
shareholders or as otherwise specifically provided under Section 4(a) hereof, no
adjustments or reduction of the exercise price of any outstanding Awards shall
be made in the event of a decline in stock price, either by reducing the
exercise price of outstanding Awards or through cancellation of outstanding
Awards in connection with a re-granting of Awards at a lower price to the same
individual.
 
10.  Employment Status and Rights; Waiver of Claims.  The granting of any Award
does not alter the at-will nature of any grantee’s employment with the Company.
In addition, prior to being granted an Award, no employee of the Company has any
right to any benefits hereunder. Accordingly, in consideration of a Key Person’s
selection to receive an Award under the Plan and by acceptance of the grant of
such Award, such Key Person expressly waives any right to contest the number of
Awards issued to him or her, the terms of the Plan or the Award Agreement, any
determination, action or omission under the Plan or any Award Agreement by
Allied World, the Board or the Committee, or any amendment to the Plan or any
Award Agreement (other than an amendment to the Plan or an Award Agreement to
which his or her consent is expressly required by the express terms of an Award
Agreement).
 
11.  Confidentiality.  In consideration of the grantee’s acceptance of any
Award, the grantee hereby agrees to keep confidential the existence of, and any
information concerning, any dispute arising in connection with any Award, the
Plan and any related matters, except that the grantee may disclose information
concerning such dispute to the court that is considering such dispute or to the
grantee’s legal counsel (provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of the
dispute).
 
12.  Tax Withholding.  As a condition to the delivery of any Common Shares
pursuant to any Award, or in connection with any other event that gives rise to
a federal or other governmental tax withholding obligation on the part of the
Company relating to an Award (including, without limitation, FICA tax), (a) the
Company may deduct or withhold (or cause to be deducted or withheld) from any
payment or distribution to a grantee whether or not pursuant to the Plan or
(b) the Committee shall be entitled to require that the grantee remit cash to
the Company (through payroll deduction or otherwise), in each case in an amount
sufficient in the opinion of the Company to satisfy such withholding obligation.


4



--------------------------------------------------------------------------------



 



13.  Required Consents and Legends.
 
a. If the Committee shall at any time determine that any consent (as hereinafter
defined) is necessary or desirable as a condition of, or in connection with, the
granting of any Award, the delivery of Common Shares or the delivery of any
cash, securities or other property under the Plan, or the taking of any other
action hereunder (each such action being hereinafter referred to as a “Plan
Action”), then such Plan Action shall not be taken, in whole or in part, unless
and until such consent shall have been effected or obtained to the full
satisfaction of the Committee. The Committee may direct that any certificate
evidencing shares delivered pursuant to the Plan shall bear a legend setting
forth such restrictions on transferability as the Committee may determine to be
necessary or desirable, and may advise the transfer agent to place a stop
transfer order against any legended shares.
 
b. The term “consent” as used in this Section 13 with respect to any Plan Action
includes (i) any and all listings, registrations or qualifications in respect
thereof upon any securities exchange or under any federal, state or local law,
or law, rule or regulation of a jurisdiction outside the United States; (ii) or
any other matter, which the Committee may deem necessary or desirable to comply
with the terms of any such listing, registration or qualification or to obtain
an exemption from the requirement that any such listing, qualification or
registration be made; (iii) any and all other consents, clearances and approvals
in respect of a Plan Action by any governmental or other regulatory body or any
stock exchange or self-regulatory agency; and (iv) any and all consents required
by the Committee. Nothing herein shall require Allied World to list, register or
qualify the Common Shares on any securities exchange.
 
14.  Nonassignability; No Hedging.  Except to the extent otherwise expressly
provided in the applicable Award Agreement or determined by the Committee, no
Award (or any rights and obligations thereunder) granted to any person under the
Plan may be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or otherwise, other than by will or by the laws of descent and
distribution, and all such Awards (and any rights thereunder) shall be
exercisable during the life of the grantee only by the grantee or the grantee’s
legal representative. Any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition in violation of the provisions of this
Section 14 shall be null and void and any Award which is hedged in any manner
shall immediately be forfeited. All of the terms and conditions of this Plan and
the Award Agreements shall be binding upon any permitted successors and assigns.
 
15.  Successor Entity.  Unless otherwise provided in the applicable Award
Agreement and except as otherwise determined by the Committee, in the event of a
merger, amalgamation, consolidation, mandatory share exchange or other similar
business combination of Allied World with or into any other entity or any
transaction in which another person or entity acquires all of the issued and
outstanding Common Shares of Allied World, or all or substantially all of the
assets of Allied World, outstanding Awards may be assumed or a substantially
equivalent award may be substituted by such successor entity or a parent or
subsidiary of such successor entity.
 
16.  Nature of Payments.
 
a. Any and all grants of Awards and deliveries of Common Shares, cash,
securities or other property under the Plan shall be in consideration of
services performed or to be performed for the Company by the grantee. Awards
under the Plan may, in the discretion of the Committee, be made in substitution
in whole or in part for cash or other compensation otherwise payable to a
grantee by the Company. Only whole Common Shares shall be delivered under the
Plan. Awards shall, to the extent reasonably practicable, be aggregated in order
to eliminate any fractional shares. Fractional shares shall be rounded down to
the nearest whole share and any such fractional shares shall be forfeited.
 
b. All such grants and deliveries shall constitute a special discretionary
incentive payment to the grantee and shall not be required to be taken into
account in computing the amount of salary or compensation of the grantee for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Company or under any agreement with the grantee, unless the Company
specifically provides otherwise.
 
17.  Non-Uniform Determinations.  The Committee’s determinations under the Plan
and Award Agreements need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive,


5



--------------------------------------------------------------------------------



 



Awards under the Plan (whether or not such persons are similarly situated).
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make non-uniform and selective determinations
under Award Agreements, and to enter into non-uniform and selective Award
Agreements, as to (a) the persons to receive Awards, (b) the terms and
provisions of Awards and (c) whether a grantee’s employment has been terminated
for purposes of the Plan.
 
18.  Other Payments or Awards.  Nothing contained in the Plan shall be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.
 
19.  Plan Headings.  The headings in this Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
 
20.  Governing Law; Venue.  THIS PLAN SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. IN CONSIDERATION OF THE
GRANTEE’S ACCEPTANCE OF THE ISSUANCE OF ANY AWARD, THE GRANTEE HEREBY EXPRESSLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF AND VENUE IN THE COURTS OF BERMUDA WITH
RESPECT TO ANY SUIT OR CLAIM INSTITUTED BY THE COMPANY OR THE GRANTEE RELATING
TO THIS PLAN OR THE AWARD.
 
21.  Severability; Entire Agreement.  If any of the provisions of this Plan or
any Award Agreement is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions shall not be affected thereby;
provided, that if any of such provisions is finally held to be invalid, illegal,
or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
Agreements contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.
 
22.  No Third Party Beneficiaries.  Except as expressly provided therein,
neither the Plan nor any Award Agreement shall confer on any person other than
Allied World and the grantee of any Award any rights or remedies thereunder. The
exculpation and indemnification provisions of Section 3.c shall inure to the
benefit of a Covered Person’s estate and beneficiaries and legatees.
 
23.  Successors and Assigns of Allied World.  The terms of this Plan shall be
binding upon and inure to the benefit of Allied World and any successor entity
contemplated by Section 15.
 
24.  Date of Adoption.  This Plan was adopted effective on February 28, 2008 by
the Board, subject to approval by the shareholders of Allied World at a General
Meeting of Shareholders on May 8, 2008.


6